COOK, Judge
(dissenting):
Under the Manual for Courts-Martial, a stipulation may not be admitted into evidence “if any doubt exists as to the accused’s understanding of what is involved.” Paragraph 1545(1), Manual for Courts— Martial, United States, 1969 (Revised edition). As a result, the practice is for counsel to announce that a stipulation is with “the consent of the accused,” and for the trial judge to satisfy himself of the accused’s understanding of the content of the stipulation and his consent as to its admission into evidence. Id., GUIDE-TRIAL PROCEDURE at A8-16 and A8-19. Here, two stipulations were admitted into evidence before those that are in issue. The first was a written stipulation, as to which the accused acknowledged that he knew he did not “have to enter into” it, and if he did not, the prosecution would be required “to prove these matters”; on the other hand, if the stipulation were accepted, the judge could take “all of this as being true.” The second stipulation was oral, and the accused acknowledged he heard trial counsel recite the content and that he consented to it. Stipulations 3 (prosecution exhibit 2) and 4 (prosecution exhibit 3) are those in question.
Stipulation 3 recited the circumstances of the offense charged, and stipulation 4 constituted a definition of “[sjpeed” as “a vernacular term commonly used to describe . . . methamphetamine,” the substance which was the subject matter of the charge. Each recited that it was with the express consent of the accused and each was signed by the accused. Before their acceptance into evidence, the trial judge *318examined the accused and questioned defense counsel, as follows:
MJ: All right. Private Bertelson, do you know what a stipulation of fact is?
AC: Yes, I do, Your Honor.
MJ: All right. Now, this stipulation which I have before me marked Prosecution Exhibit 2 for identification apparently has your signature. Is that your signature?
AC: Yes, it is.
MJ: Now, if I accept this stipulation of fact, I would be able to accept as being true everything which is stated in this stipulation. Do you understand that? AC: Yes, I do.
MJ: Now, this stipulation cannot be accepted unless you understand its meaning, and unless you agree to it.
AC: Yes, I do.
MJ: And this is true also with respect to Prosecution Exhibit 3 for identification. You have a copy of that before you? AC: Yes, I do.
MJ: All right. Is there any objection, defense counsel?
DC: No, Your Honor, there is not.
MJ: Defense counsel, you don’t consider there is anything here inconsistent with what the accused told me?
DC: No, Your Honor, I do not.
MJ: All right. Prosecution Exhibits 2 and 3 for identification are received into evidence as Prosecution Exhibits 2 and 3.
On the basis of the record I agree with the majority that the accused “desired and sought” that the stipulations be admitted into evidence, especially as they were entered into after rejection of his plea of guilty. On the same basis, I disagree with the majority’s conclusion that the accused did not know that a stipulation was inadmissible if he did not consent to it. I further disagree with the majority’s statement that, as a matter of law, the trial judge is required to apprise the accused that every fact to which he may consent, which relates to an element of the offense, relieves the Government of the obligation of proving that fact. No such requirement is imposed either by the Uniform Code or the Manual, and I know of no decision to that effect by this Court. See United States v. Cambridge, 3 U.S.C.M.A. 377, 12 C.M.R. 133 (1953).
In my opinion, the majority are also mistaken in their description of the stipulation as a “full admission of guilt,” and in their extrapolation therefrom of a requirement that the trial judge examine the accused as though he did enter a plea of guilty. I believe the description is entirely inaccurate in the context of what transpired at the trial. The majority acknowledge that the trial judge conducted the required hearing at the appropriate place in the proceeding. As a result of his examination of the accused, the judge rejected the proffered plea of guilty because what the accused said indicated a possible defense of entrapment. See United States v. Ponder, 45 C.M.R. 428 (A.F.C.M.R.1972), petition denied 45 C.M.R. 928 (1972). Such a defense is a confession of the commission of a crime, but avoids criminal responsibility because of the nature of the Government’s role in it. United States v. Bouie, 9 U.S.C.M.A. 228, 234, 26 C.M.R. 8, 14 (1958); see also United States v. Russell, 411 U.S. 423, 93 S.Ct. 1637, 36 L.Ed.2d 366 (1973). In this state of the record, the stipulations admitting the commission of the offense charged did not constitute a confession of guilt. On the contrary the accused was still free to present his previously implied defense of entrapment. Thus the stipulations covered only half the anticipated issues. To emphasize that point, the trial judge specifically questioned defense counsel about whether they were “inconsistent with what the accused had told” the judge when examined earlier as to his understanding of the nature and effect of his plea of guilty. Only when assured by defense counsel that he did not “consider” the stipulations to be inconsistent did the judge admit them. Indeed, the stipulations were not inconsistent with the right to assert entrapment.
The Manual provides that the trial judge may, in his discretion, “permit a party to withdraw from a stipulation which has been received in evidence”. Paragraph 154b (1), *319MCM 1969 (Rev.). The judge extended that opportunity to the accused, but the opportunity was declined. Unlike a plea of guilty which must be vacated if the accused introduces any matter “inconsistent with the plea,” Article 45, Uniform Code of Military Justice, 10 U.S.C. § 845, nothing in the Code or the Manual requires disregarding a stipulation of fact because the accused elects not to present evidence of a possible defense that he has indicated he may have to the charge. I perceive no error in the trial judge’s ruling in regard to the stipulations in issue.
I would affirm the decision of the United States Army Court of Military Review.